DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 30, 2020 is acknowledged.  It is noted that non-elected claims 15-20 have been canceled.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: On page 2, in paragraph [0006], it is suggested that the term –or—be inserted for black to correct an obvious typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fresener et al. (US 2006/0207448 A1) in view of Miller (US 9,656,475 B2).
With respect to claims 1 and 3, Fresener et al. teach a method of screen printing (i.e., a process including at least one screen printing step) an image onto a dark colored textile substrate including the steps of printing an ink onto a substrate (for example, at station 14) and then printing additional ink over the ink on the substrate (for example, at stations 16 and additional stations described in paragraph [0029]) such that the method is capable of achieving a trueness in printed colors on the dark colored substrate (see, for example, paragraph [0029]).  Fresener et al. does not specifically teach printing of a subtractive primary colored “semi-opaque” ink and printing a subtractive primary colored “semi-transparent” ink over the “semi-opaque” ink so as to achieve an entire CMYK 
With respect to claim 2, note Fresener et al. teach one screen used in the printing of the image, as described in paragraph [0027].
With respect to claims 4-7, note Miller teach printing (such as spot printing) any number of subtractive primary colored semi-opaque and  semi-transparent inks including yellow, cyan and magenta, as described in column 5, line 52-column 12, line 51.  
With respect to claim 8, note both Fresener and Miller teach it is well known in the art to print a white under-base onto the substrate that is dark in color so as to allow for better color accuracy in printing.  See, for example, paragraph [0027] of Fresener and column 6, line 46-column 7, line 38 of Miller. 

With respect to claim 10, note Miller teaches the printer can include a black (K) print cartridge 116 for printing a black ink over a portion of the substrate, as shown in Figures 2-5.

With respect to claim 12, note Fresener et al. teach one screen is used in the printing o the image, as described in paragraph [0027].
With respect to claim 13, note Fresener et al. as modified by Miller render obvious the concept of printing of an entirety of the process inks over the semi-opaque base in order to print an image that can be more readily seen and accurate in color when printing upon a darker substrate.  
With respect to claim 14, note both Fresener and Miller teach it is well known in the art to print a white under-base onto the substrate that is dark in color so as to allow for better color accuracy in printing.  See, for example, paragraph [0027] of Fresener and column 6, line 46-column 7, line 38 of Miller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowers (WO 01/29517 A1) teaches a multicolor printing system and method having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 13, 2021